Citation Nr: 0303053	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  97-18 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel




INTRODUCTION

The veteran had active military service from June 1968 to 
March 1970.  He served in Vietnam from April 1969 to March 
1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The record contains no credible supporting evidence of 
the claimed inservice stressors.

2.  The veteran did not engage in combat with the enemy 
during his period of active military service.

3.  The record does not contain competent evidence linking 
the veteran's currently diagnosed PTSD to his military 
service or to any verified or verifiable in-service stressor.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 1991 & West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (1998) & (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established by a showing that the 
veteran currently suffers from a disorder that is 
attributable to disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d).  

The Board notes that during the pendency of the PTSD claim, 
the applicable criteria for service connection for PTSD, 38 
C.F.R. § 3.304(f), were amended on June 18, 1999, and made 
effective to March 7, 1997.  38 C.F.R. § 3.304(f) (2001).  
The criteria were again amended effective March 7, 2002 
regarding the type of evidence that may be relevant in 
corroborating a veteran's statement pertaining to the 
occurrence of a stressor in claims for service connection for 
PTSD resulting from personal assault.  See 38 C.F.R. 
§ 3.304(f)(3).  These changes were made to ensure that VA 
does not deny claims based on personal assault simply because 
the claimant did not realize that certain types of evidence 
may be relevant to substantiate his claim.  The March 2002 
amendment is not applicable to the instant claim.  

Under the old or pre-amendment regulation, service connection 
for PTSD required (i) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (ii) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (iii) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  Under the revised regulation, 
service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2002).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed but before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  The 
version of § 3.304(f) in effect prior to March 7, 1997, 
required a "clear diagnosis" of PTSD and the amended version 
no longer requires evidence of a "clear diagnosis" of PTSD.   
The Board considered both versions of 38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id.  

In a recent opinion, the General Counsel stated that the term 
"combat" is defined to mean "a fight, encounter, or contest 
between individuals or groups" and "actual fighting 
engagement of military forces."  VAOPGCPREC 12-99 (Oct 1999) 
citing Webster's Third New Int'l Dictionary 452 (1981).  That 
opinion further states that the phrase "engaged in combat 
with the enemy" requires that the veteran "have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99.  If VA determines that 
the veteran engaged in combat with the enemy and that his 
alleged stressor is combat related, then the veteran's lay 
testimony or statements are accepted as conclusive evidence 
of the occurrence of the claimed stressor, and no further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Cohen, 10 Vet. App. at 146; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

However, this rule does not apply in cases in which (1) the 
veteran's descriptions of stressors are not consistent with 
the circumstances, conditions, or hardships of service or (2) 
the Board finds clear and convincing evidence that the 
particular claimed stressful event did not occur.  Cohen at 
147.  If VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  Cohen at 
146; See also Moreau v. Brown, 9 Vet. App. 389 (1996).

Recently, the Court held that the evidence does not need to 
show that the veteran personally participated in the event or 
credibly support all of his claimed inservice stressors to 
substantiate a claim for service connection for PTSD.  See 
Pentecost v. Derwinski, 16 Vet. App. 124 (2002); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

Service medical records are silent as to any complaints, 
treatment, or diagnosis of a mental disorder.  The veteran's 
psychological evaluations at his March 1968 pre-induction 
examination and March 1970 separation examination were both 
normal.  

In an August 1970 VA psychiatric examination, the veteran was 
diagnosed with a moderately disabling anxiety reaction.  In 
VA hospital summaries in August 1971, and in February 1980, 
the veteran was diagnosed with chronic, undifferentiated 
schizophrenic reaction.  By January 1982 rating action, he 
was found to be 100 percent disabled due to nonservice 
connected schizophrenia and VA Pension benefits were awarded 
as of September 1981.

In an October 1996 VA PTSD Psychiatric Board examination, the 
veteran reported that he not undergoing any organized 
psychiatric treatment.  The veteran had a history of multiple 
psychiatric hospitalizations the last being in 1980 and 
earlier evaluations in May 1985, June 1987, and 1995 with 
diagnoses of schizophrenia, undifferentiated type.  He 
complained of a lot of difficulty dealing with people and a 
lot of anxiety.  A Social and Industrial survey was ordered 
in conjunction with this examination.

The social services field examiner noted the veteran's source 
of income was his VA pension.  He was not considered 
competent to handle his VA funds.  His aunt had been 
apparently handling his VA funds for him for about 12 years.  
He was living in a common law relationship and had a son but 
was previously married and had 4 children.  His common law 
wife reported the veteran had nightmares related to his war 
experiences, but that he refused psychiatric help.  He left 
his last job due to poor concentration and many absences from 
work. 

On evaluation by the board of psychiatrists, the veteran did 
not report any specific complaints or events in or related to 
Vietnam and did not even mention his military training.  It 
was noted that he was in combat in the Marines and his MOS 
was as a pioneer.  The examiners noted that the veteran 
looked older than his stated age and did not look clean.  He 
was somewhat spontaneous and rather disorganized, with a 
rather blunted affect.  There was a strong referential, 
persecutory ideas and a history of frequent auditory 
hallucinations and delusions.  He was grossly oriented with 
memory preserved.  The examiners noted that the veteran 
mostly dominated was a strong dependence structure, lack of 
interest suggesting somewhat depressive components.  There 
were no overt depressive signs, no evidence of suicidal 
preoccupation, sensorium was fair, and he differentiated well 
between right and wrong.  He was considered competent.  The 
psychiatric board examiners opined that there was no evidence 
in the history or in the mental exploration for a diagnosis 
of PTSD.  The diagnosis was chronic undifferentiated 
schizophrenia, stressors not determined, and a Global 
Assessment of Functioning score of 50.

A November 1997 VA hospital discharge summary reflects that 
the veteran was hospitalized from October to November 1997 
and diagnosed with PTSD.

In a May 2000 mental disorders examination, the examiner 
stated that the veteran could not be interviewed due to his 
lack of cooperation.  The veteran stated that he could not 
answer the examiner's questions.  The examiner stated that 
there was a very strong voluntary component on the veteran's 
part.  In view of the veteran's attitude and behavior, the 
examiner stated that no diagnosis could be made.

In August 2002 VA PTSD Psychiatric Board examination, the 
veteran's claims file, electronic records, and an April 2002 
Social and Industrial Survey were reviewed.  On mental status 
examination, the examiners noted that the veteran was 
overweight, bearded, dressed in ragged and soiled clothes, 
and was disheveled.  He was alert, and oriented times 3.  His 
mood was anxious, and he began to present a behavior that was 
disorganized but changed after the purpose of the examination 
was explained.  He originally presented an exaggerated and 
very disorganized behavior, but afterwards he was able to 
explain his condition and history very well and with details.  
Affect was constricted, attention was good, concentration and 
memory was fair, speech was clear and coherent, and no 
perceptual disorders were elicited.  He was not 
hallucinating, suicidal, or homicidal.  Insight, impulse, and 
judgment were fair.  The examiners concurred that the veteran 
did not meet the DSM-IV stressor criteria for PTSD.  He was 
considered marginally competent.  The examiners further 
determined that the veteran exaggerated his condition and had 
been uncooperative on his previous examination due to his 
secondary gains intentions.  He had episodes of very erratic 
behavior but there was no evidence of psychosis during this 
evaluation.   His most recent social and industrial field 
survey described normal behavior as reported by his 
neighbors.  The diagnosis was chronic, undifferentiated 
schizophrenia and his stressors were economic problems. 

The board of psychiatrists summarized that, based on review 
of the veteran's records, the veteran does not fulfill the 
diagnostic criteria for PTSD.  The psychiatrists stated that 
the described stressors in the March 1997 were not specific 
or detailed and had not been verified.  The psychiatrists 
opined that the veteran's described and diagnosed 
symptomatology since 1971 fulfilled the criteria for 
Schizophrenia, not for PTSD and there was no recognized 
stressor in service as to establish the diagnosis of PTSD.

Upon review, the Board observes that the veteran filed his 
claim for PTSD in February 1996, wherein he contended that he 
developed PTSD as result of his service in Vietnam and is 
entitled to service connection.  In VA examinations from 1996 
to 2002, the veteran has either not mentioned his Vietnam 
service or refused to cooperate with the examiner in 
answering questions about his service.  In a March 1997 
statement of stressors, it was reported that the veteran made 
contact with the enemy on his first trip to the field in 
April 1969, that he saw 3 members of his unit killed, and 
that later, he saw many people falling dead from both sides 
and remembered walking over dead people from both sides.  It 
was also noted that he came under fire many times while in 
Vietnam.  The Board notes that this statement as well as 
several others were not signed by the veteran, but were 
signed and submitted by his common law wife.  The veteran's 
DD 214 shows he served in Vietnam in a U. S Army engineering 
battalion as a pioneer (related to a civilian position of 
construction worker) and does not show that the veteran was 
in combat or that he received any combat medals or ribbons.  
Accordingly, the Board finds that there is no credible 
evidence that the veteran actually "engaged in combat."  
Although the veteran may have served in a combat zone, 
serving in a combat zone is not the same as engaging in 
combat with the enemy.  See VAOPGCPREC 12-99 (Oct. 1999);Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under these 
circumstances, independent corroboration of the stressors 
reported by the veteran must be shown.

In a further attempt to assist the veteran in the development 
of this claim, the RO requested additional information from 
the veteran that was needed to request verification of the 
claimed stressors.  In letters and supplemental statements of 
the case, the RO advised that the stressor information 
previously provided was not specific and that further 
information including the date, place and names of persons 
were needed in order to request verification of the veteran's 
stressors.   The veteran did not respond.  Moreover, on VA 
examination in 1997, the examiner indicated that the veteran 
was not cooperative in answering questions regarding his 
service in Vietnam and refused to answer the questions.  
Accordingly, none of the stressful incidents reported have 
been verified, and do not appear capable of verification. 

Based on the foregoing, the Board finds that no further 
development is required to verify the veteran's claimed 
stressors.  See Fossie v. West, 12 Vet. App. 1, 6-7 (1998) 
(holding no duty to assist where veteran's statements 
concerning in-service stressors were too vague to refer to 
ESG).  The Board finds that none of the foregoing evidence 
verifies any of the veteran's claimed inservice stressors.  
In the absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, the diagnoses of PTSD contained 
in the record is not supported by a verified stressor.  "Just 
because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992). " The BVA [is] not bound to accept the 
appellant's uncorroborated account of his Vietnam 
experiences...."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

In conclusion, as there is no probative supporting evidence 
that a claimed stressor actually occurred, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  While the veteran may well believe that his PTSD is 
related to service, as a layperson without medical expertise, 
he is not qualified to address questions requiring medical 
training for resolution, such as a diagnosis or medical 
opinion as to etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Moreover, the evidence reveals that the veteran has been 
diagnosed with chronic undifferentiated schizophrenia and a 
psychosis since 1974, that he underwent several VA 
examinations and hospitalizations which confirmed and 
continued this diagnosis, and that competent evidence of 
diagnosis of PTSD supported by stressors and symptomatology 
is not of record.  

Although a November 1997 VA hospitalization diagnosed PTSD 
and a psychosis, the basis of that diagnosis was not 
provided.  The Board observes that the U.S. Court of Appeals 
for Veterans Claims (Court) has held that medical opinions, 
which are general or inconclusive in nature, cannot support a 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).

The evidence of record includes complete psychiatric 
evaluations by a board of 3 VA psychiatrists as well as a 
Social and Industrial Surveys in October 1996 and again in 
August 2002.  In both the October 1996 and the August 2002 VA 
psychiatric board examinations, the examiners opined that 
based on veteran's records, documents, service medical 
records, social and industrial survey, and evaluations, he 
did not fulfill the diagnostic criteria for PTSD.  In the 
most recent VA psychiatric board examination, the 
psychiatrists stated that the veteran's described and 
diagnosed symptomatology since 1974 met, the criteria for 
Schizophrenia, not PTSD.  The examiners stated that there was 
no recognized stressor in service as to have the diagnosis of 
PTSD. 

The Board finds the VA psychiatric board expert opinions have 
great evidentiary weight.  The VA psychiatric board is 
competent to render a medical opinion as to whether the 
veteran meets the criteria for a diagnosis of PTSD.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Both boards 
reviewed the veteran's medical records and claims folder, 
rendered opinions based on knowledge of the specific facts of 
the veteran's case, and provided reasons based on the 
evidence which supported the conclusion.  In assessing such 
evidence, whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  For reasons stated above, 
the Board finds that the medical opinions of the VA 
psychiatric boards provide the most probative evidence.    

The Board finds that the veteran is not shown to have engaged 
in combat with the enemy based on the evidence of record.  
While the Board acknowledges that there is a diagnosis of 
PTSD of record, critical elements of this diagnosis, most 
fundamentally those concerning the existence of a stressor or 
stressors as well as appropriate symptomatology, have not 
been established. 

In light of the above, the Board must conclude that the 
veteran's claim of entitlement to service connection for PTSD 
must be denied.  In denying the veteran's claim, the Board 
also has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

VCAA consideration

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of letters in September 1996, 
April 1997, and July 2002; the discussion in the February 
1997, March 1997, and August 2000 rating decisions; the April 
1997 statements of the case; and September 2002 supplemental 
statement of the case.  In the letter and supplemental 
statement of the case dated in 2002, the veteran was 
specifically advised that VA would obtain records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by him 
and that if VA is unable to obtain such records, he would be 
notified him of the identity of the records that were not 
obtained, explain the efforts taken to obtain the records, 
and describe any further action to be taken.    

Additionally, VA must also make reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d).  Here, the Board 
finds that VA has met its duty to assist the veteran in the 
development of his claim under the VCAA.  The veteran was 
afforded examinations by a VA Psychiatric Board of 3 
psychiatrists in October 1996 and in August 2002 as well as 
Social and Industrial Surveys in October 1996 and April 2002.   
He was also afforded an VA mental disorders examination in 
May 2000, however, he could not be interviewed due to his 
lack of cooperation.  In view of his attitude and behavior no 
diagnosis could be made at that time.

VA outpatient and hospital treatment records have been 
associated with the claims file.  There does not appear to be 
any outstanding medical records that are relevant to this 
appeal.  

The veteran was requested to submit verifiable stressor 
information on multiple occasions.  However he failed to 
provide such information and in fact refused to at 
examinations.  In his April 2002 Social and Industrial Survey 
he stated that he was not interested in exploring his past 
Vietnam experience, and he could not remember some of them.   
"The duty to assist is not always a one-way street.  If a 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran has not 
made the Board aware of any additional evidence that should 
be obtained prior to appellate review, and the Board is 
satisfied that the requirements under the VCAA have been met. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for PTSD is denied.



		
	CHERYL L. MASON	
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

